Citation Nr: 0835801	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  98-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a right ear 
disorder, to include recurrent otitis media/externa with 
perforation of the eardrum and hearing loss, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active military service for 18 days in 
August 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
service connection for recurrent otitis media/externa with 
perforation of the eardrum with hearing loss. A 
noncompensable rating was granted, effective from 
September 6, 1994. By rating decision of January 2004, the 
right ear disorder, to include recurrent otitis media/externa 
with perforation of the right eardrum with hearing loss, was 
increased to 10 percent, effective September 6, 1994. In a 
July 2002 rating decision, the RO granted a separate 
10 percent rating for tinnitus. 

In a February 2006 statement, the veteran appeared to claim 
that his jaw disability and headaches were due to his 
service-connected right ear disorder. 

By rating decision of March 2006, service connection for 
hearing loss of the right ear was separately granted, with a 
noncompensable rating effective September 6, 1994. 

In an October 2006 VA examination, the examiner indicated 
that it was at least as likely as not that the veteran's 
benign paroxysmal positional vertigo, right temporomandibular 
joint syndrome, and right-sided muscle contraction headaches, 
were related to the veteran's recurrent past right ear 
surgeries. This raises the issues of informal claims for 
service connection for these disorders. They are referred to 
the RO for further development. 

The Board remanded the claim in August 2006 for further 
development. 




FINDINGS OF FACT

1. The 10 percent rating for chronic otitis externa is the 
maximum rating available for this diagnostic code. 

2. Results of the November 1994, January 1997, and July 1997  
VA audiometric examinations correspond to a Level I hearing 
in the right ear.

3. Results of the February 2000 VA audiometric examination 
corresponds to a Level III hearing in the right ear. 

4. Results of the June 2003 VA audiometric examination 
corresponds to a Level V hearing in the right ear. 


CONCLUSIONS OF LAW

1. The initial criteria in excess of 10 percent for a right 
ear disorder, to include recurrent otitis media/externa with 
perforation of the eardrum are not approximated. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.87, Diagnostic Codes 6200, 6210 
(2007). 

2. The initial compensable criteria for right ear hearing 
loss are not approximated. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85, Diagnostic Code 6100 (1994)(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim. The final rule also removes the fourth 
sentence of 38 C.F.R. § 3.159(b)(1), previously indicating 
that if VA does not receive the necessary information and 
evidence requested from the veteran within one year of the 
date of the notice, VA cannot pay or provide any benefits 
based on that application. The revised sentence reflects that 
the information and evidence that the veteran is informed 
that he or she is to provide, must be provided within one 
year of the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in June 2007.

As to an initial rating claim, the Board points out that 
service connection has been established and that an initial 
evaluation for that disorder has been assigned. The veteran 
has been awarded the benefit sought, and his claim has been 
substantiated. As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended has been fulfilled. Id. After 
being awarded an initial disability evaluation for this 
disorder, the veteran filed a Notice of Disagreement 
contesting the initial rating determination. The RO furnished 
him a Statement of the Case addressing such evaluations, 
including notice of the criteria for the higher ratings, and 
provided him with further opportunity to identify and submit 
additional information and/or argument, which he has done by 
perfecting his appeal and submitting additional medical 
evidence in support of his appeal. See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105. By rating decision of March 2006, service 
connection for hearing loss of the right ear was separately 
rated, with a noncompensable rating effective 
September 6, 1994. In August 2006, the Board remanded the 
instant claim for further development. VA has fulfilled its 
obligation to advise and assist the veteran throughout the 
remainder of the administrative appeals process, and 
similarly accorded the veteran and his representative a fair 
opportunity to prosecute the appeal. See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in June 2007. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service evidence, private medical evidence, 
Social Security Disability evidence, and VA medical evidence. 
He was also given the opportunity to submit any additional 
records that he may have. In July 2007, the veteran stated 
that he had no additional evidence to present on behalf of 
his claim. There are no known additional records or 
information to obtain. 

A hearing was offered and the veteran declined. The Board 
finds that the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with his 
claim.


Increased Initial Rating

The veteran contends that his service-connected right ear 
disorder is more severe than the current evaluation reflects. 
Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial increased rating for a right ear 
disorder. 

Service connection was established for a right ear disorder, 
to include recurrent otitis media/externa with perforation of 
the eardrum and hearing loss by rating decision of April 
1998. A noncompensable rating was assigned, effective from 
September 1994. The veteran disagreed with the noncompensable 
rating and the current appeal ensued. By rating decision of 
January 2003, evaluation of the right ear disorder, to 
include recurrent otitis media/externa with perforation of 
the eardrum and hearing loss was increased to 10 percent, 
effective September 1994. By rating decision of March 2006, 
the veteran's right ear disorder was separately rated, 
providing the 10 percent rating for recurrent otitis 
media/externa with perforation of the eardrum, effective 
September 1994, and separately rating the right ear hearing 
loss as noncompensable, effective September 1994. The 
recurrent otitis media/externa with perforation of the 
eardrum is the maximum rating provided for Diagnostic Code 
6210. An increased rating continues to be sought for 
Diagnostic Code 6100 for hearing loss. These evaluations have 
been in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 

Regulatory changes have also amended the rating criteria 
during the pendency of this appeal regarding disability 
evaluations for hearing loss disorders. This amendment was 
effective June 10, 1999. See 64 Fed. Reg. 25202 through 25210 
(May 11, 1999). The Board must evaluate the veteran's claim 
for an initial rating under both the old and new criteria to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.

The new regulations were not in effect when service 
connection was established for right ear hearing loss in 
April 1998. The Board notes the amended regulations did not 
result in any substantive changes relevant to this appeal. 
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical. See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of pure tone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation). The Board observes that the explanatory 
information accompanying the regulatory changes to the 
criteria for evaluating audiological disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," the regulatory changes do 
not constitute liberalizing provisions. Id. at 25204. In this 
case, neither rating criterion can be more favorable to the 
veteran's claim because they are identical in this case. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85. Under 
these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second. See 38 C.F.R. § 4.85(a) and (d), as amended by 64 
Fed. Reg. 25202 through 25210 (May 11, 1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered. See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. §§ 4.85 and 4.87, Diagnostic Code 6100; 
Table VI (1998); 38 C.F.R. § 4.85(b) and (e), as amended by 
64 Fed. Reg. 25202 through 25210 (May 11, 1999). The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination." See 64 Fed. Reg. 25202 (May 11, 
1999). Moreover, Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability. See 64 Fed. 
Reg. 25204 (May 11, 1999).

Prior to June 1999, in situations where compensation has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I. See 38 C.F.R. §§ 3.383(a)(3), 
4.14 (1998). In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the compensable ear 
is at level X or XI. See 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6101 (1998). In the recently revised regulations, 38 
C.F.R. § 4.85(f) was added to clearly specify that a 
nonservice-connected ear will be assigned a Roman numeral 
designation of I, subject to the provisions of 38 C.F.R. § 
3.383. See 64 Fed. Reg. 25206 (May 11, 1999).

During this appeal period, the veteran underwent VA audiology 
examinations on several occasions. In June 2004, April 2005, 
April 2006, and October 2006, both puretone auditory 
examinations or Md. CNC speech discrimination tests were not 
conducted. Therefore, these VA audiology examinations were 
not suitable for rating purposes. 

In November 1994, a VA audiology examination was rendered. 
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT




RIGHT
30
40
50
65

Average pure tone thresholds were 46 in the right ear. Speech 
recognition ability was 100. 

In January 1997, a VA audiology examination was rendered. 
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT




RIGHT
25
45
65
70

Average pure tone thresholds were 51 in the right ear. Speech 
recognition ability was 100. 



In July 1997, a VA audiology examination was rendered. Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT




RIGHT
30
45
65
70


Average pure tone thresholds were 53 in the right ear. Speech 
recognition ability was 92. 

In February 2002, a VA audiology examination was rendered. 
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT




RIGHT
60
75
75
90

Average pure tone thresholds were 75 in the right ear. Speech 
recognition ability was 84. 

In June 2003, a VA audiology examination was rendered. Pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT




RIGHT
70
80
95
95

Average pure tone thresholds were 85 in the right ear. Speech 
recognition ability was 80. 

In June 2004, the veteran underwent a VA audiology 
examination. Puretone auditory thresholds were performed but 
no Md. CNC speech recognition test was conducted. The 
examiner stated that the veteran's hearing sensitivity had 
not changed since 2003. 

In April 2005, the veteran was seen in the ears, nose, and 
throat (ENT) clinic. The veteran reported that his hearing 
had not changed since June 2004. He did not have a complete 
puretone auditory examination or a Md. CNC speech recognition 
test performed. 

In June 2006, the veteran underwent a VA examination. He 
related that he had several surgeries of the right ear and 
specifically related a CWD tympanomastoidectomy in 1988. He 
also related that he was fired from his employment after his 
right mastoid surgery and was granted Social Security 
Administration disability benefits. He stated that he 
received social security disability benefits for his back, 
ear, and asbestosis. 

The veteran's Social Security Administration Appeals 
determination in June 2002 indicated that the veteran had 
significant hearing loss of the right ear, underwent a 
hemilaminectomy of L5-S1, and discectomy. It also indicated 
that the veteran was a high school graduate with work 
experience as a millwright and welder in the construction 
industry. He was found disabled for social security purposes 
since 1990. However, the SSA disability determination 
indicated severe status post laminectomy and discectomy as 
the primary diagnosis for disability and no secondary 
diagnosis was made. 

With application of the above test results to 38 C.F.R. § 
4.85, Tables VI-VII, the veteran's right ear would be 
assigned a numeric designation of between I to V during the 
appeal period. When impaired hearing is service connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non service connected left ear is 
assigned a numeric designation of I. These test scores result 
in the appellant's right ear hearing loss being consistently 
rated as noncompensably disabling under Diagnostic Code 6100. 
See 38 C.F.R. § 4.85. Therefore, a compensable evaluation is 
not warranted under Table VII. Id.

As is apparent from the results set out above, the veteran 
did not have thresholds of 55 decibels or more at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz). Consequently, 38 C.F.R. § 4.86(a) is not for 
application. Likewise, the veteran did not have thresholds of 
30 decibels or less at 1,000 Hertz and 70 decibels or more at 
2,000 Hertz. Consequently, 38 C.F.R. § 4.86(b) is not for 
application. Therefore, a compensable rating is not warranted 
under these rating criteria since 1999, when the criterion 
for an exceptional pattern of hearing loss came into effect. 
Thus, consideration of 38 C.F.R. § 4.86 is not warranted.

During the entire rating period since 1994, the veteran's 
hearing loss has steadily increased from a level I to a level 
V. However, none of these findings results in more than a 
noncompensable rating throughout the entire rating period. 
Therefore, staged ratings are not in order. Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Board finds that there is no evidence of record contrary 
to the RO's denial of a compensable rating for right ear 
hearing loss.

Finally, the veteran has submitted no evidence showing that 
his right ear hearing loss has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
his right ear hearing loss disability has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal. He has been hospitalized on several occasions 
for his right ear disability, all prior to his initial claim 
for disability. His right ear hearing loss disability has 
been contemplated on a schedular basis. As such, 38 C.F.R. 
§ 3.321(b)(1), which concerns the assignment of extra-
schedular evaluations in "exceptional" cases is not for 
application. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


As the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for right ear hearing 
loss, and the veteran presently is rated 10 percent for the 
entire rating period for the maximum rating available for 
recurrent otitis media/externa, the doctrine of reasonable 
doubt is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). Accordingly, the claim must be denied.


ORDER

An initial rating in excess of 10 percent for recurrent right 
otitis media/externa with perforation of the eardrum (right 
ear disorder)is denied.

An initial compensable rating for right ear hearing loss is 
denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


